BOLIN, Judge.
For the reasons assigned in the companion case of Crain v. Aetna Casualty and Surety Company (191 So.2d 782) we agree with the finding of the lower court that plaintiff, being a guest passenger in the car driven by Lola Mae Crain, is entitled to recover damages for her injuries caused by the negligence of such driver against Great American Insurance Company, the liability insurer of the vehicle.
Following the accident Rena Belle Bryant was examined and treated by Dr. A. E. McKeithen, general practitioner of Hodge, Louisiana, and Dr. Frank Kline, an orthopedic specialist. From the testimony of the two physicians we conclude plaintiff suffered no more than a mild strain to soft tissues and muscles of the cervical region. For these injuries the lower court awarded her the sum of $1,500.00.
The fixing of the award being within the discretion of the trial judge and finding no abuse of this discretion the judgment of the lower court is affirmed at the cost of Great American Insurance Company.
Affirmed.